 220DECISIONSOF NATIONALLABOR RELATIONS BOARDO'Connor,Inc.andRaymond E. Miller and MelvinE.Miller.Cases25-CA-3449-1and25-CA-3449-2June 30, 1970DECISION AND ORDERBy MEMBERS FANNING, MCCULLOCH, AND JENKINSOn February 17, 1970, Trial Examiner WilliamF. Scharnikow issued his Decision in the above-en-titled proceeding, finding that the Respondent hadengaged in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth intheTrialExaminer'sDecision.Thereafter, theRespondent and the General Counsel filed excep-tions to the Trial Examiner's Decision with support-ing briefs and the Respondent filed an answeringbrief to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and sup-porting briefs, and the entire record in the case,and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with theadditional remedial provisions described below.Raymond E. Miller and Melvin E. Miller, in writing,at their respective last known places of residence,that, despite their discharges at the Howard John-son Motel project in Michigan City, Indiana, eachof them will be considered eligible for preferentialhiring at any of Respondent's projects if he shouldchoose to apply for employment at any of them,"and make the corresponding changes in the noticeby adding the quoted language at the end of thesecond paragraph.3. Insert the following as paragraphs 2(b) and(c) of the Trial Examiner's Recommended Order,and renumber the paragraphs presently designatedas 2(b), (c), and (d), as 2(e), (f), and (g), respec-tively:"(b) Notify Raymond E. Miller and Melvin E.Miller if presently serving in the Armed Forces ofthe United States of their right to preferential rehir-ing upon application in accord with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces."(c) Accompany any letter written to RaymondE.Miller and Melvin E. Miller in accord with theprovisions of paragraph 2(a) and (b) of this Order,with a copy of the Appendix."4. Insert the following language below the signa-ture line of the notice:"We will notify Raymond E. Miller and Melvin EMiller if presently serving in the Armed Forces ofthe United States of their right to preferential rehir-ing upon application in accord with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent, 0'-Connor, Inc.,Hammond, Indiana, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder, as herein modified.1.Insert in the Recommended Order as para-graph 1(b) the words "Interrogating employeesconcerning their union activities." and renumber1(b) as 1(c); make a corresponding insertion fol-lowing the second indented paragraph of thenotice.2.At the end of paragraph 2(a) of the Trial Ex-aminer's Recommended Order change the periodtoa comma and add the words "and notifyTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM F. SCHARNIKOW, Trial Examiner: Thecomplaint alleges, but the answer of the Respond-ent denies, that the Respondent. O'Connor, Inc.,has engaged in unfair labor practices affecting com-merce within the meaning of Sections 8(a)(1) and(3) and 2(6) and (7) of the National Labor Rela-tions Act, as amended, 61 Stat. 136, 73 Stat. 519(herein called the Act), by interrogating its em-ployees concerning their membership and activitiesin Laborers International Union of North America,Local Union No. 81 (herein called the Laborers),and by discharging employees Melvin E. Miller andRaymond E. Miller on February 17, 1969, becausethey had joined and assisted the Laborers and en-gaged in other union and concerted activities forthe purpose of collective bargaining and mutual aidand protection.184 NLRB No. 25 O'CONNOR,INC.221Pursuant to notice,a hearing was held inMichigan City, Indiana, on November 18 and 19,1969, before me. The General Counsel and theRespondent appeared by counsel and the ChargingParties appeared on their own behalf. All were af-forded full opportunity to be heard, to examine andcross-examine witnesses,and to introduce evidenceupon the issues. Counsel for the General Counseland for the Respondent have submitted briefswhich have been duly considered.Upon the entire record in the case, and from myobservation of the witnesses,Imake the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent, O'Connor, Inc., an Indiana cor-poration with its principal office and place of busi-ness in Hammond, Indiana, is engaged in the busi-ness of plumbing and heating contracting and othermechanical contracting. During the year precedingthe issuance of the complaint, the Respondent, inthe course and conduct of its business, purchased,transferred, and delivered to its various jobsites inIndiana, goods and materials valued in excess of$50,000, which were transported to said jobsitesdirectly from States other than the State of Indiana.During the same year, the Respondent performedservices valued in excess of $50,000 in States otherthan the State of Indiana.Ifind that the Respondent is engaged in com-merce within the meaning of the Act and that it willeffectuate the policies of the Act to entertain ju-risdiction of this case.II.THE LABORORGANIZATION INVOLVEDLaborersInternationalUnion of North America,LocalUnionNo.81,hereinaftersometimesreferredto asthe Laborers or the Laborers Union,isa labororganizationwithin themeaning of theAct.III.THE UNFAIR LABOR PRACTICESA. The General Facts and the Evidence Relatingto the Reasons for the Discharges ofRay and Melvin MillerBetween August 1968 and September 1969, Di-Com Corporation, a Chicago general contractorwith Joseph Spina serving as its job superintendent,built a 108-room motel for Howard Johnson inMichigan City, Indiana. All the work was let tovarious subcontractors and none of the workers onthe project was employed by the general contrac-tor.The Respondent, a Hammond, Indiana, con-tractor, was the mechanical subcontractor and in-stalled the plumbing, heating, and sheet metalequipment.Raymond and Melvin Miller, theCharging Parties in thepresent cases,are brothersand members of Laborers Local No. 81, t who wereemployed by the Respondent as laborers on the jobfor several months until they were discharged onFebruary 17, 1969. The reason for the discharges isthe issue inthese cases.Much of theRespondent's plumbingand heatingwork on the Howard Johnson Motel was subsoilwork,requiring throughoutalmost the entire periodof constructionthe layingand completion of thesewer,water,and underground drainagesystems(work normally performed by plumbers) and theundergroundportion ofthe heatingsystem (whichwas extensive on this particular project and is nor-mally work performed by pipefitters). For the per-formanceof this subsoilwork and the work withinthe buildingitself,theRespondent employed aregular groupof four or five plumbers,and at vari-ous times,also one ortwo pipefittersand one ortwo laborers (like the Millers)to assistthe plumb-ers and pipefitters by performing unskilled work,principally bydigging ditches.Lawrence O'Meara was the Respondent's generalsuperintendent in overall charge of its work and thehireand discharge of its personnel. From thebeginning of its operations on the site in August orSeptember 1968, the Respondent employed AngeloPompilone as its general foreman and Robert Fritts,as its "plumbingforeman" in charge of the plumb-ers and the few pipefitters and laborers whom italso employed from time to time. Later, in January1969, the Respondent also hired Gordon Krachey,a pipefitter as its "pipefitter foreman." General Su-perintendent O'Meara was vice president of Local433 of Gary, Indiana, a "plumbers"' local of whichForeman Fritts and the Respondent's four or fiveplumbers were also members. Krachey, the "pipe-fitter foreman," was a member of Local 597 ofChicago, a "pipefitters' local."Raymond and Melvin Miller were hired aslaborers by Superintendent O'Meara on PlumbingForeman Fritts' recommendation in October andearly December 1968, respectively, and from thetimes of their hire until their discharge on February17, 1969, were the only laborers employed by theRespondent on the plumbing and heating work thenin progress at the Howard Johnson Motel BeforetheMillers' hire, Foreman Fritts with a crew ofplumbers and several earlier laborers had begunlaying the underground sewer, water main, anddrainage systems. The first pipefitter on the job washired to work on the heating system in December1968, but worked for the Respondent for onlyabout a week. Thereafter, for about a month, Frittsand the plumbing crew, with the Millers assistingthem as laborers under Fritts' supervision, con-tinued to work not only on the plumbing but alsoon the underground portion of the heatinginstalla-tion.But in January 1969, two representatives ofILaborers International Union of North America, Local Union No 81 222DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 597 (the pipefitters'local) visited the job,objected to the plumbers' doing pipefitters' work,and insisted that pipefitters be employed. As aresult,the Respondent hired Gordon Krachey, amember of the pipefitters'local,as a workingpipefitters'foreman on January 14,1969. There-afterKrachey, and, for brief periods in February1969, also another pipefitter,worked on the heatinginstallation.Before Krachey's coming to the job as pipefittingforeman,the Millers worked under the supervisionof Plumbing Foreman Fritts and there was no dif-ficulty in their work for,nor in their relationshipwith, Fritts.But, after Krachey came as pipefittingforeman,both the Millers were required to performlabor,such as the digging, of ditches,for Krachey aswell, although Melvind more of this work forKrachey than did Raymond Miller. The Millers didnot get along with Krachey who annoyed them byming them relocate,lengthen,widen, or deependitches after they had dug them in accordance withwhat they understood to have been his original in-structions.According to Krachey's testimony, thiswas the result in different instances of the Millers'"misunderstanding"of his instructions,of errors onhis part,or of the constant changes being made inthe blueprints with the respect to the elevation andlocation of the pipelines. According to the Millers'testimony,however,Krachey complained to themwithout justification almost every time they dug aditch for him,and they could not satisfy him.Right from the beginning of Krachey'semploy-ment in January,both of the Millers told PlumbingForeman Fritts"many times," usually at cof-feebreaksor lunchtime and sometimes in thepresence of the Respondent'splumbers(but neverinKrachey'spresence), that they did not like towork for Krachey; that Krachey did not know whathe was doing; that Krachey complained to themabout everything they did for him;that they did notknow"what the guy wants" and could not satisfyhim; and that they objected to his complaints andthe way he talked to them.Foreman Fritts thereu-pon told the Millers that Melvin would generally doKrachey's work and that,when necessary, Raywould work for Krachey only upon particular as-signments made by Fritts. At the same time, FrittstoldMelvin that he would be working for Kracheyand that,although Krachey was "hard to get alongwith ... you will just have to get along with him.That's your job."But, in spite of this arrangement,with Ray working for Krachey only on Fritts' assig-ning him,both of the Millers continued to complainto Fritts about Krachey, and Fritts kept reportingthese complaints and the irritating situation to O'-Meara, the Respondent's general superintendent.MelvinMillerwas sick and did not work onThursdayorFriday,February 13 or 14. OnThursday,Foreman Fritts told Ray Miller to dig aditch for Krachey and then to come back to workfor Fritts.Krachey, marked out the area to be dug,Ray dug the ditch,and then,on Krachey's request,deepened it and laid a sand base.Krachey said hewas to stay there and fill in the trench afterKrachey had laid the pipe Ray told him he had asmall job to do for Fritts and did in fact leave andstart digging for Fritts at another spot.Later in theafternoon,Krachey asked Ray Miller,"What thehellare you digging there for?" and in spite ofRay's explanation that he was digging the ditch forFritts, insisted that Ray immediately dig anotherditch for Krachey so that an expansion loop couldbe laid and cement could be poured over it. Byquitting time at 4.30, Ray had dug the expansionditch at the place marked out by Krachey, cut thewire mesh on which the concrete was to be poured,and temporarily covered the ditch with plywoodand a layer of dirt.Although Krachey asked him towork overtime,Ray said he had made other plans,and Krachey said "Okay."Krachey and another pipefitter,however,workedlate that Thursday evening and also an hour earlyon Friday morning,the 14th,in order to be readyfor the pouring of the cement that morning. As hehimself testified,Krachey discovered he had madea "mistake" in the length of the pipe and, inrecutting it, also an"error"on the line and width ofthe ditch dug by Ray,since the ditch was too nar-row for Krachey to stand in and work on the pipe.As a result,Krachey and the other fitter redug theditch on Thursday evening.When Ray Miller came to work at 8 a.m. onFriday,February 14, he saw that the expansionditch had been redug,and that the plywood andwiremesh were scattered.Krachey was standingalongside the ditch and asked Miller to fill the ditchover the pipe with sand and an upper layer of clay.Miller asked Krachey what was wrong with theditch and why it did not please Krachey.Kracheysaid it was not wide enough nor deep enough norlong enough.Miller filled the ditch as directed butlater in the morning again spoke with Krachey.Ray Miller's exchanges with Krachey on both oc-casions were bitter and loud as is apparent not onlyfrom the testimony of both men but from thetestimony of Foremen Fritts who was attracted tothe scene of the argument by what he said was"yelling."BothMiller and Krachey apparentlycolored their testimony as to the substance, lan-guage, and course of the argument somewhat, but,making allowance for this and adopting plausibleand not inconsistent elements from the testimony ofeach of them, I make the following findings con-cerning the argument.MilleraskedKrachey,"What's the matter,can't I do anything to pleaseyou9Can'twe do anything to please you?Everythingwe do is wrong."2 Krachey asked,"What the hell are you talking about9" and told'The quotation is taken from Krachey's testimony but Miller testified tothe same effect O'CONNOR,INC.223Miller that he had redug the expansion ditchbecause he himself had made a "mistake" in"cutting off the line."3 But Miller referred to earlierincidents in which Krachey had made him and hisbrother redig ditches, and said that Krachey"treated us like dogs."4 Krachey called Miller a"god damn liar," and Miller in turn called Kracheya "sonofabitch," and although he did not swing atKrachey, he admitted in his testimony he "was madenough to."Krachey then left Miller as Foreman Fritts cameup to the two men. Miller told Fritts he "wasn't adog and ... didn't have to be treated like one and[he] thought he would quit." Fritts said that it was"up to [Miller] if [he] wanted to quit," but thatMiller was a good worker and Fritts did not wanthim to quit and would speak to Krachey. Millerfurther testified, and in absence of any denials byFritts, I find that Fritts also told him that Fritts hadspokenwithSuperintendentO'MearaaboutKrachey's difficulties with the Millers and that O'-Meara said "there was nothing he could do aboutit,thatwe had to get along with [Krachey],"because the pipefitters' local had insisted upon theRespondent's hiring Krachey as a pipefitter. Finally,according to Ray Miller's further uncontradictedtestimony which I credit, Fritts told him he hadauthority from O'Meara to hire and fire and Millershould not worry "as long as [he] thought he couldget along with [Krachey]."After lunch thatsameday, Friday the 14th, RayMiller and Bill Aytes, one of the Respondent'splumbers, saw a man operating a high lift and thenmanually helping laborers carry mortar and brickfrom the lift to bricklayers working for Larson-Danielson, the block and brick subcontractor onthe job. Miller and Aytes, the plumber, decided tocheck to see whether the man, apparently workingas an engineer,also had a Laborers'book. Milleraccordingly went up to the man, asked to see hisunion book, and the man showed him a Laborers'book.Joe Spina, the job superintendent for Di-Com,the general contractor, had come to the projectafter spending the earlier part of the day at BentonHarbor,where his daughter was to be married thenext day, and noticed Ray Miller speaking to thehigh lift operator in an area where Miller had nowork to do.Spina either saw and overheard Millerchecking the high lift operator's Laborers' card (asMiller testified)orMiller(as Spina testified) toldhim in answer to Spina's question, that he waschecking the man's union card because "the manwas doing two jobs." According to Spina'stestimony he was preoccupied with his daughter'swedding preparations, and all he said to-Miller wasthat, if the high lift operator was in fact doing twojobs, "It's no concern of yours .... Don't startnothing"; and "I don't want no problems on thisjob." Furthermore, Spina denied having threatenedMiller with discharge. But Ray Miller testified, andIcredit his testimony and find, that Spina said tohim, "You are causing union trouble on my job";thatMiller replied that "This was a union job ....The men working on it should be union members,and ... I had. the right to check this man's unionbook"; and that Spina said he "was going to seethat [Miller] was fired for causing union trouble."There was no evidence that Spina spoke to any-one connected with the Respondent about this in-cident. Spina denied having done so, or havingasked or "advised" the Respondent to dischargeeither of the Millers. O'Meara, the Respondent'ssuperintendent, and Foreman Fritts also denied thateither of them had any conversation with Spinaabout discharging the Millers. But it does appearfrom Ray Miller's uncontradicted testimony (and Ifind) that, immediately after Spina had spoken withhim that Friday afternoon, Ray Miller himself toldForeman Fritts about the incident and aboutSpina'sthreats to have him discharged for havingchecked the high lift operator's union book, butthat Fritts thereupon reassured him by saying thathe should not worry", that Spina was upset about hisdaughter'smarriage, that Fritts had been givenauthority to hire and fire his man, and that Miller"would be there until the job ended."5Ray Miller finished his day's work on Friday,February 14, with no warning that he and hisbrother,Melvin, were actually to be dischargedduring the morning of the next workday, Mon-day, February 17. Superintendent O'Meara andForeman Fritts testified, however, that O'Meara(who was "convalescing" at home from an illness)had learned by telephone about 10 a.m. on FridayfromGeneral Foreman Angelo Pompilone andagain from Foreman Fritts between 5 and 6 p.mthe same day, that "conditions hadn't improved onebitbetween theMillerbrothersandGordonKrachey" and that there had been "almost a fighton the job" between Ray Miller and Krachey thatmorning; and that, as O'Meara told Fritts in theirconversation, he had decided to discharge the Mil-lersby having Fritts hand them their terminalpaychecks when he could get them to the job fromthe Respondent's office in Hammond, Indiana, onMonday morning, February 17.According to O'Meara's testimony (but notFritts' testimony), O'Meara's decision to dischargethe Millers was at least supported by Fritts who toldO'Meara in their conversation that "he was tired oflistening to the problems [of the Millers withKrachey] and the best thing ... to do was to get ridof them."From neither O'Meara'snor Fritts'testimony does it appear that there was any men-tion of the card-checking incident or of Spina'sthreat to have Ray Miller discharged. Instead, itwould appear (if we accept O'Meara's and Fritts'Krachey testified that he admitted his error in this particular instanceMiller's testimonyAlthough Fritts testified as a witness for the Respondent he was noteven questioned about this conversation with Ray Miller 224DECISIONSOF NATIONALLABOR RELATIONS BOARDtestimony)that O'Meara's decision to discharge theMillers was reached by O'Meara sometime duringthe day onFriday,February 14, and was based, asO'Meara testified,solely upon the intolerable "fric-tion" between the Millers and Krachey which inter-feredwith the Respondent'swork,or (as Frittsdescribed it) upon the"tension"caused by the Mil-lers on the job not only between them and Kracheybut also between"the fitters and the plumbers "Despite Foreman Fritts'assurances to Ray Milleron Friday that he would not be discharged eitherfor his argument with Krachey or for the card-checking incident,provided he could manage to getalong with Krachey;Ray Miller and Melvin Millervisited the Laborers'dispatch office in MichiganCitybefore going to work on Monday morn-ing,February17.Theytold the Laborers' dis-patcher that Ray had been threatened with dis-charge on Friday for having checked a man'sunion book and said that"we would like to have a[Laborers']representative come to the job thatmorning to represent us." The dispatcher said hewould call the Laborers' main office in Gary thatmorning and transmit their request to a businessagentAfter leaving the Laborers'dispatch office onMonday, February 17, the Millers reported forwork at the jobsite at 8 a.m., the regular startingtime. Foreman Fritts said nothing to them abouttheir being discharged.On the contrary,accordingto his testimony,he just told them what work theywere to do and they began working in the back partof the building. Ray Miller testified that at 10 a.m.,Fritts called him over and asked him whether hehad been to see his business agent; that when Rayadmitted he had, Fritts asked him why,that Raytold Fritts that,because of Spina's threat to havehim discharged,he thought he "needed somerepresentation on the job"; and that Fritts said hewas speaking to Miller because he had been told bySpina "There were two of [Miller's]unionrepresentatives out front."There is no direct evidence that any representa-tive or representatives of the Laborers' union hadactually come to the site that morning in responseto the Millers' request.If they did, their testimonywas not produced by the General Counsel and theomission is unexplained. Fritts did not testifywhether he himself saw any representatives there,and even Ray Miller as well as Spina testified thatthey didnotsee them. But Fritts did not deny RayMiller's testimony about the conversation Millersaid they had at 10 o'clock,and Fritts'failure to doso supports Miller's testimony despite the lack ofany direct affirmative evidence from any of the wit-nesses of the business agents' actual appearance onthe site.For it should be expected that Fritts at the" Fritts testified merely that he gave the Millers their checks, and was notasked,nor did he testify,whether there was any conversation at the timeThe finding setting forth Ray Miller's question and Fritts'answer is basedupon Ray Miller's uncontradicted testimony'This element of the finding in the text is based upon Melvin Miller'stime of his testimony only 9 months later wouldhave remembered whether any such conversationhad taken place between him and Ray Miller justbeforehe handed the Millers their terminalpaychecks that morning,and that,if no such con-versation had occurred,he would be able to denyit,and would deny it in his testimony.Yet, withrespect to the possibility of such a conversation,counsel for the Respondent asked Fritts merelywhether he recalled'having any conversation witheither of the Miller brothers or both of them thatmorning with respect to any business agent of theUnion"and Fritts replied merely:"No, I don't re-member."Accordingly,in the absence of a denialby Fritts, I credit the substance of Ray Miller'stestimony that at 10 a.m. on Friday, February 17,Fritts came to him while he was working, and toldhim that Spina said two business agents of theLaborers'union were on the site,and that Miller, inanswer to Fritts' questions,said. that he had askedthe business agents to come to the site to protecthim against Spina's threats to have him dischargedbecause of the card-checking incident the preced-ing Friday.The Millers continued working until about 11a.m. At that time, Ray had just begun digging aditch for Fritts and Melvin was about to break ahole in a wall on Krachey's instructions.Frittscalled them from their work and handed each ofthem two checks, one for the pay of the precedingweek and the other for 4 hours' time that dayalthough they had worked only 3 hours.Fritts hadjust received these checks from General Superin-tendent O'Meara who testified that he had gottenthem at the Respondent's Hammond office at 8a.m. and had brought them to the site,and thatsince he did not know exactly when he would get tothe site, he had the checks for that day cover 4hours.When Fritts handed each of the Millers thesechecks, he said nothing except that he was "sorry,"and gave no reason for his action.Ray Miller askedFritts if he knew"that this was going to happen"and Fritts said, "No. 116 Understanding that theywere being discharged,the Millers left the jobsite.At lunchtime the same day, the Millers met Frittsat the Sumriata Tavern and there was a brief con-versation between them in the presence of plum-bers Bill Aytes and Art Jones. Only the Millerstestified concerning this conversation.Frittswasnot asked during his testimony about the conversa-tion and therefore did not confirm or deny the Mil-lers' version.Upon the Millers' testimony I find thatRay Miller asked Fritts why the Millers were laidoff or fired,that Fritts replied,"Let's just say youwere laid off";7and that, in answer to Ray's furtherquestions,Fritts said there was still plenty of worktestimony rather than Ray Miller's testimony that Frittssaid, "Let's just sayyou were laid off because of lack of work"Because of the doubt suggestedby this difference in the brothers' testimony,ihave adopted Melvin Miller'slesser version of Fritts'remark in other respects,the substance of thetestimony of both brothers was the same O'CONNOR, INC225for laborers to do on the motel job and that to getthe laborers it needed,the Respondent would haveto call the union hallB.ConclusionsRelying upon the Millers' testimony and the cir-cumstances of their discharges(including their con-versations with Foreman Fritts),the General Coun-sel contends that the Millers were discharged by theRespondent on the morning of Monday,February17, because on Friday,February 14, Ray Miller"had checked an employee'sunion book andbecause [on the morning of February 17, the Mil-lers] had called their Union representative out tothe project site to protect them." (G.C. br.,p. 8.)Stressing the obvious interest of the Millers' asparties in the present case,the Respondent attacksthe sufficiency and credibility of their testimony tosupport the General Counsel'scontention by therequired preponderance of the evidence,especiallyagainst SuperintendentO'Meara'sand ForemanFritts'testimony (1) thatO'Meara(withoutknowledge of the card-checking incident and wellbefore Foreman Fritts knew the Laborers' unionwould be called upon to protect the Millers), haddecided on Friday, February 14, to discharge theMillers solely because of the "near fight"betweenRay Miller and Foreman Krachey which culminatedweeks of"friction"between theMillersandKrachey and"tension"between"the plumbers andfitters" that had interfered with the Respondent'swork on the project;and (2)that,although O'-Meara had made this decision while he was at homeonFriday,February 14,on the basis of atelephoned report of the "near fight"from hisgeneral foreman,he had reasonably decided to ef-fect the discharges on the site on Monday,the earli-est time he could conveniently procure the Millers'terminal paychecks from the Respondent's Ham-mond office and have Fritts give the checks to theMillers on the jobsiteO'Meara's and Fritts' testimony would be persua-siveifviewedsolelyagainsttheadmittedbackground of the Millers' difficulties with Kracheyand the last eruption between Ray Miller andKrachey on the morning of February 14. But, as theGeneral Counsel points out in his brief, there isother evidence, including weak elements in 0'-Meara's and Fritts' testimony itself,which is notonly inconsistent or incongruous with O'Meara'sexplanation of the reason for,and the timing of, thedischarges,but which in its combined effect alsofurnishes strong affirmative support of the GeneralCounsel'scontention as to the actual reasons forthe dischargesIt appears questionable even from O'Meara's andFritts' testimony that O'Meara actually decided byat least mid-day on Friday to discharge the Millerson Monday because of the report received by himfrom the general foreman of the "near fight"between Ray Miller and Krachey.For, as theGeneral Counsel points out,he could easily havearranged by telephone to have the Respondent's of-Ticemake out their terminal paychecks that after-noon and have them delivered to the site and to theMillers either the same afternoon or at the latestbefore work began on Monday morning. Yet, notonly did he not take this course,but, as Fritts him-self testified,when the Millers came to work onMonday Fritts actually put them to work for 3hours without saying a word to them or otherwiseindicating that he knew they were being discharged.And, still according to Fritts' testimony,even whenhe discharged them by giving them their checks at1 1 a.m., he gave them no reason for their dischargenor, for that matter, did he tell them whether theywere being discharged or merely laid off-a curiousomission if,as he testified,he had known sinceFriday of O'Meara's decision to have him dischargethe men and the reasons for the discharge.But the full strength of the evidence requiring afinding that theMillerswere discharged notbecause of Ray's "near fight"with Krachey onFriday morning but because of the card-checkingincident and their calling in their business agents torepresent them on Monday morning lies not merelyin the Respondent's discharging them only late onMonday morning, and in Fritts'giving them noreason for their discharges,but also in the damag-ing and inescapable accompanying inferences to bedrawn from Fritts' failure while on the witnessstand to deny or explain his having made the state-ments attributed to him by the Millers in conversa-tions which occurred before,at the time of, and im-mediately after he effected their discharges.Indeed,in his testimony, Fritts did not even touch upon-much less make any denial or explanation of-theconversation with Ray Miller at 10 a.m.on Mondaynor the conversation with both of the Millers thatnoon at the Sumriata Tavern.As I have already found upon Ray Miller's un-contradicted testimony,the first of these criticalconversations occurred on Friday morning whenFritts assured Ray Miller that he had authority fromO'Meara to hire and fire and that in spite of Mil-ler's "near fight" with Krachey, Miller should notworry "as long as[he] thought he could get alongwith [Krachey]."And yet(in spite of Fritts' failureto deny he had given Miller this assurance),accord-ing to both O'Meara's and Fritts testimony, whenFritts spoke by telephone with O'Meara that even-ing and O'Meara said he had decided to dischargeboth the Millers because of the "near fight,"Frittsnot only made no mention to O'Meara of his havingspoken to and reassured Ray that he would not bedischarged on this occasion, but, according to 0'-Meara's testimony,agreed with O'Meara that "thebest thing.to do was to get rid of [the Millers]."The second of the undenied critical conversa-tions,which I have found Ray Miller had withFritts, occurred at 10 a.m.on Monday after boththe Millers had worked for 2 hours on assignmentsgiven them by Fritts without any intimation from 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDFritts that they were about to be discharged Thedamaging significance of this conversation lies notonly in the fact, as I have found, that Fritts told Rayhe believed that two of the Laborers' representa-tives were on the site and Ray admitted that he andhis brother had asked them to come to the site toprotect them against discharge because of the card-checking incident, but also in Fritts' inexplicablefailure as a witness either to dey there was such aconversation or, if there had been, to explain (oreven merely to assert) that it had no connectionwithO'Meara's previously reached decision todischarge both of the Millers because of the RayMiller-Krachey incident the preceding Friday.The third critical conversation occurred when, 3hours after Fritts had put the Millers to work thatmorning and 1 hour after Fritts learned of the visitof the Laborers' representatives in connection withthe card-checking incident, Fritts handed the Mil-lers their terminal paychecks at 1 1 a.m. on Mondaywithout telling them whether they were dischargedor laid off and, whichever it was, without giving anyreason to them for the Respondent's action. Eventhen, according to Ray Miller's credited testimonywhich Fritts did not bother to deny, Fritts informedRay Miller that he did not know "this was going tohappen," a statementsquarely contradictory of histestimony that he had known since Friday that O'-Meara had decided to discharge the Millers andthat Fritts himself was to give them their terminalpaychecks on Monday.The fourth and final conversation with Fritts oc-curred about noon of the same day and as to thisconversation Fritts gave no testimony at all. At thistime, according to the Millers' credited testimony,Frittsagain avoided giving any reason for thedischarges when asked by the Millers, by sayingmerely, "Let's just say you were laid off," althoughwhen pressed by the Millers, he did eliminate lackof work as the reason by admitting that there wasstillplenty of work for laborerson theproject andthat the Respondent would have to call on theLaborers union to supply them.In sum,upon my foregoing consideration of alltheevidence as to the events preceding thedischarges,and the failure of the Respondentthrough the available testimony of Foreman Frittsto deny the substance of, or otherwise avoid theclear implications of, the Millers' testimony as totheir conversations with Fritts, I make the followingmaterial and ultimate findings of fact:(I) That, contrary to the testimony of Superin-tendent O'Meara and Foreman Fritts, O'Meara didnotdecide to discharge the Millers on Friday,February 14, either because of their difficultieswith Krachey or for any other reasons.(2) That, because no such decision had beenreached, Foreman Fritts put the Millers to work onMonday, February 17(3) That at 10 o'clock that morning, ForemanFritts questioned Ray Miller about the appearanceof two Laborers' business representatives on thesiteand learned from Ray that the Millers hadasked for the protection of their union against RayMiller's possible discharge because of the Friday in-cident in which, as he had told Fritts, he hadchecked the union book of an employee of anothersubcontractor on the site and had been threatenedwith discharge by Joe Spina, the general contrac-tor's job superintendent.(4) That an hour after Fritts had received thisinformation, Fritts discharged both of the Millerswithout giving them the reason or reasons for thedischarges, stating merely that he was "sorry" andhad not known in advance that "this was going tohappen."(5) That, within an hour or so later at the Sum-riata Tavern, Fritts still refused to give any reasonto the Millers for their terminations.(6) That the actual reasons for the dischargeswere Ray Miller's checking the union card ofanother employee on the site and both the Millers'asking to have their union, the Laborers' union, tocome to the site, to represent them, and to protectthem against discharge.Iconclude that, these being the actual reasonsshown by the evidence and the only reasonable in-ferences therefrom, the Respondent discharged theMillers because they engaged in, and enlisted theirunion's support in, activities protected by Section 7of the Act, and discriminatedagainst the Millers intheir hire and tenure of employment, and therebydiscouraged membership in the Laborers'union inviolation of Section 8(a)(3) and (1) of the Act. Ifurther conclude that Foreman Fritts' interrogationof Ray Miller as to whether Miller had asked theLaborers' representatives to appear at the site andwhy, was such an interference with Ray Miller'sright to engage in collective activities protected bySection 7 of the Act, as to be an independent viola-tion of Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above,occurring in connection with theoperations of he Respondent described in section I,above,have a close,intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(1) and (3) of the Act, I will recommendthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the poli-cies of the Act.Ithas been found that the Respondent dis-criminatorily discharged Raymond E. and Melvin O'CONNOR, INC.227E.Miller on February 17, 1969. Since the Millerswere employed only for work on the Howard John-son Motel in Michigan City, Indiana, and the pro-ject was completed in September 1969, there is noreason for an order that they be reinstated to theirjobs. However, I shall recommend that the Respon-dent make them whole for any loss of earnings suf-fered by them by reason of the discharges, by pay-ment to each of them of a sum of money equal tothatwhich he would have earned from theaforesaid date of his discharge until the Respon-dent's completion of its work on the aforesaidHoward Johnson Motel, less his net earnings duringsaid period. The backpay shall be computed in ac-cordance with the formula stated in F. W.Wool-worth Company,90 NLRB 289. Furthermore, it willbe recommended that the Respondent pay intereston the backpay due to each of these employees,such interest to be computed at the rate of 6 per-cent per annum and, using theWoolworthformula,to accrue commencing with the last day of eachcalendar quarter of the backpay period on theamount due and owing for each quarterly period.Isis Plumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact,and upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.LaborersInternationalUnion of North Amer-ica,Local Union No. 81, herein referred to as theLaborers Union, is a labor organization within themeaningof the Act.2.Respondent, O'Connor, Inc., an Indiana cor-poration, is an employer engaged in commercewithin the meaningof the Act.3.On February 17, 1969, the Respondent inter-rogated Raymond E. Miller as to whether he hadrequested representatives of the Laborers Union, ofwhich he and Melvin E. Miller were members, toappear on their behalf at the Howard JohnsonMotel jobsite in Michigan City where both Millerswere employed by the Respondent, and by thus in-terfering with, restraining,and coercing the Millersin the exercise of their rights as employees guaran-teed by Section 7 of the Act, the Respondent com-mitted an unfair labor practice within the meaningof Section 8(a)(1) of the Act.4.On February 17, 1969, the Respondentdischarged Raymond E. Miller and Melvin E. Millerbecause Raymond E. Miller checked the unionbook of another employee on the Howard JohnsonMotel project in MichiganCity,Indiana,and bothRaymond E. Miller and Melvin E. Miller, fearingdischarge therefore, requested representation byrepresentatives of the Laborers Union of whichthey were members.5. In thus discharging Raymond E. Miller andMelvin E. Miller, the Respondent interfered with,restrained, and coerced the Millers in the exerciseof their rights as employees guaranteed by Section7 of the Act, discriminated in regard to their hireand tenure of employment in order to discouragetheir membership in, and reliance upon representa-tion by, the Laborers Union, and thereby com-mitted unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act6.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and upon the entire recordin the case,it isrecommended that the Respondent,O'Connor, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouraging membership in Laborers Inter-national Union of North America, Local Union No.81, or inany other labor organization of its em-ployees, by discriminatorily discharging any of itsemployees, or by discriminating in any othermanner in regard to their hire and tenure of em-ployment or any term or condition of employment.(b) In any other manner interfering with,restraining, or coercing employees in the exerciseof the right to self-organization, to form or joinlabor organizations, and to engage in any otherconcerted activity for the purpose of collective bar-gaining or other mutual aid and protection, or torestrain from any or all such activities except to theextent that such right may be affected by an agree-ment requiring membership in a labor organizationas a condition of employment as authorized in Sec-tion 8(a)(3) of the National Labor Relations Act.2.Take the following affirmative action which itis found will effectuate the policies of the Act:(a)Make Raymond E. Miller and Melvin E.Miller whole for any loss ofearnings suffered as aresult of their discharges on February 17, 1969, inthe manner set forth in the section entitled "TheRemedy. "(b) Preserve and, upon request, make availableto the National LaborRelations Board or its agents,for examination and copying, all recordsnecessaryfor the determination of the amount of backpaydue underthe Order herein.(c) Postat itsplace of businessin Hammond, In-diana,copiesof the attached notice marked"Appendix."s Copies of said notice, to be furnished" In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, headopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board " 228DECISIONS OF NATIONALby the Regional Director for Region 25, after beingduly signed by Respondent's representative, shallbe posted by it immediately upon receipt thereof,and be maintained for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for Region 25,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.'" In the event that this Recommended Order is adopted by the Board,this provision shall he modified to read "Notify the Regional Director forRegion 25, in writing, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TOEMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of theUnited States GovernmentWe hereby notify our employees that:WE WILL NOT discourage membership inLaborers International Union of North Amer-ica, Local Union No. 81, or any other labor or-ganization, by discriminatorily discharging anyof our employees, or by discriminating in anyother manner in regard to their hire and tenureof employment or any term or condition of em-ployment.LABOR RELATIONS BOARDWE WILL make Raymond E. Miller and Mel-vin E. Miller whole for any loss of earnings suf-fered as a result of their discharges on Februa-ry 17, 1969.WE WILL NOT in any manner interfere with,restrain, or coerce any of our employees in theexercise of their right to self-organization, toform labor organizations, to join, or assist theaforementioned union, or any other labor or-ganization, to bargain collectively throughrepresentatives of their own choosing, and toengage in any other concerted activities for thepurpose of collective bargaining or other mu-tual aid or protection, or to refrain from any orall such activities except to the extent that suchrightmay be affected by an agreement requir-ingmembership in a labor organization as acondition of employment as authorized in Sec-tion 8(a)(3) of the National Labor RelationsAct.O'CONNOR, INC.(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 614 ISTA Center, 150 West MarketStreet, Indianapolis, Indiana 46204, Telephone317-633-8921.